Citation Nr: 0711355	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  02-05 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sciatic nerve 
disability involving the right lower extremity claimed as 
secondary to the service connected low back disability.

2.  Entitlement to an increased rating for low back 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an excision of a right index proximal 
interphalangeal joint mucoid cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 until July 
1965.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2005, the 
undersigned Veterans Law Judge conducted a hearing regarding 
the issues on appeal. 

 
FINDINGS OF FACT

1.  There is no competent evidence of a current sciatic nerve 
disability involving the right lower extremity.

2.  The veteran's low back disability is manifested by 
painful motion that is no more than moderate in degree with 
forward flexion to 60 degrees and absent evidence of listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
or abnormal mobility on forced motion; there is no evidence 
of intervertebral disc syndrome (IVDS) symptoms consisting of 
severe, recurring attacks with intermittent relief.  
 
3.  There is no competent evidence that the proximate cause 
of any current residuals  of an excision of a right index 
proximal interphalangeal joint mucoid cyst was negligence or 
other fault on VA's part or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. 




CONCLUSIONS OF LAW

1.  Sciatic nerve disability involving the right lower 
extremity was not incurred in or related to active service or 
a service connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5243, 5292, 5293, 5295 (2000-2003), 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

3.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of an 
excision of a right index proximal interphalangeal joint 
mucoid cyst are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.358 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis essentially requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused or (b) aggravated by a service connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Secondary 
service connection claims are separate and distinct from 
direct service connection claims.  Harder v. Brown, 5 Vet. 
App. 183 (1993).

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

During the March 2005 hearing, the veteran complained of 
radiating pain down his legs caused by his service connected 
low back disability.  The veteran's service medical records 
are absent for a diagnosis of a sciatic nerve disability of 
the right lower extremity. 

A December 1999 private neurology evaluation found no true 
nerve root compromise.  There was no weakness or pathologic 
findings.  A June 2002 follow-up evaluation noted no focal 
weakness of the lower extremities.  A September 2000 
examination noted that sensory was decreased bilaterally, but 
the examiner did not find any pinprick abnormalities to 
suggest a nerve deficit.  The August 2005 VA examination 
noted decreased pinprick sensation on the medial and lateral 
borders of the left foot.  The examiner did note that a 2001 
electromyograph (EMG) showed sensory motor polyneuropathy of 
the lower extremities, and therefore, the examiner obtained 
an additional EMG of the lower extremities.  The examiner 
found only a sciatic nerve disability involving the left 
lower extremity.  

As previously stated, a valid service connection claim 
requires competent evidence of a current disability.  
However, no disability of the right sciatic nerve has been 
objectively identified.  Therefore, a sciatic nerve 
disability of the right lower extremity cannot be service 
connected.  Additionally, the veteran's complaints of pain 
cannot be service connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) ("[U]nless a 
veteran suffers from an underlying disability or condition, 
such as loss of normal body working movements, joint 
disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability.").

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service or a service connected disability is not a 
sufficient basis for awarding service connection.  

The preponderance of the evidence is against a finding that 
the veteran has any sciatic nerve disability of the right 
lower extremity.  There is no doubt to be resolved in the 
veteran's favor, and therefore, the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence or normal 
callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  Id.

At the March 2005 hearing, the veteran stated that his back 
disability has prohibited him from engaging in certain 
activities such as boating and remodeling his home.  He 
complained of radiating pain down his legs, and he also 
stated that he had missed work numerous times due to his back 
disability. 

A December 1999 private neurology evaluation noted an L4-5 
disc bulge but no true nerve root compromise.  There was no 
weakness or pathologic findings.  A June 2000 follow-up 
evaluation noted no bowel or bladder problems or focal 
weakness of the lower extremities.   

In September 2000, the veteran was seen for complaints of 
radiating pain down both legs, which was described as 
numbing, tingling, and burning.  He also complained of 
bilateral foot numbness.  The veteran stated that he has 
flare-ups about every ten days that are so severe that he has 
to leave work early.  He denied bowel and bladder 
dysfunction.  The veteran was noted to have moderate 
kyphoscoliosis.  There was no muscle weakness, with muscle 
mass the same bilaterally.  The corresponding magnetic 
resonance imaging test (MRI) was without frank herniations 
and spinal stenosis.  Range of motion was noted as 70 degrees 
of flexion and 15 degrees of extension.  The examiner noted 
no abnormalities with the Deluca principles.  Straight leg 
raise test was noted as within normal limits.  Tone was 
normal.  Deep tendon reflexes were 2+ and equal.  Sensory was 
decreased bilaterally, but the examiner did not find any 
pinprick abnormalities to suggest a nerve deficit.  The 
examiner diagnosed the veteran with peripheral neuropathy and 
chronic low back pain which he attributed to degenerative 
joint disease.  An August 2004 MRI showed moderate to severe 
spinal canal stenosis at L3-4 and L4-5 and mild bulging disc 
at L4-5 and L5-S1.  See also Neurology Progress Notes Bay 
Pines VAMC (2000-2005).  

A February 2003 VA examination noted forward flexion to 45 
degrees, 15 degrees of extension, and 15 degrees lateral bend 
to the left and right.  Deep tendon reflexes at the knees and 
ankles were 2+ and symmetrical.  There was no discernible 
sensory deficit in either foot.  Straight leg raise test in 
the sitting position was 80 degrees without pain and, in the 
supine position, 85 degrees on the right without pain and 75 
degrees on the left with complaints of low back pain.   
 
In May 2005, the Board remanded the claim for additional VA 
examinations, and in August 2005, the veteran underwent a VA 
Spine Examination.  The veteran complained of radiating back 
pain to his legs and feet.  The range of motion was as 
follows: 60 degrees of flexion to 45 degrees of extension, 15 
degrees of lateral flexion to the right and left, and 45 
degrees of rotation to the right and left.  There was no 
additional loss of motion due to fatigue, weakness, and lack 
of endurance or during flare-ups.  Deep tendon reflexes at 
the knees and ankles were 2 to 3+.  There was good great toe 
extensor and foot dorsiflexion bilaterally.  The veteran did 
have decreased pinprick sensation on the medial and lateral 
borders of the left foot.  The straight leg raise test was 80 
to 90 degrees sitting and 45 to 60 degrees in the supine 
position, without evidence of pain.  There were no muscle 
spasms in the lumbar region, but he did have some tenderness 
over the lower spinous processes.  Incapacitating episodes in 
the last twelve months consisted of three days lost from 
work, but he was not prescribed bed rest by a physician.  The 
examiner's impression was post traumatic arthritis with 
spinal stenosis in the lower lumbar spine.  The corresponding 
radiology report noted a normal lumbosacral spine.  

In August 2005, the veteran also underwent a VA Neurology 
Examination.  The examiner noted that the veteran suffers 
from peripheral neuropathy.  The veteran stated that pain 
radiates down both his feet and also that he suffers from a 
constant "pins and needles" sensation in his feet.  The 
veteran noted that he does feel the urgency to urinate at 
times.  The examiner noted that a 2001 electromyograph (EMG) 
showed sensory motor polyneuropathy of the lower extremities.  
Upon examination, a paravertebral tenderness was noted over 
the lumbar region.  Sensation was intact to light touch, 
vibration, and joint position.  There was diminished pin 
prick below the knees bilaterally.  Muscle strength reflexes 
were symmetric.  The examiner concluded that it was as likely 
as not that the veteran had L-S1 radiculopathy to the left 
lower extremity due to the motor vehicle accident in service. 

The veteran filed his increased rating claim in March 2000.  
Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome (IVDS).  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating diseases and 
injuries of the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran's disability is rated as 20 percent disabling 
under DC 5292.  See 38 C.F.R. § 4.71a (2000).  Under the 
"old" criteria, a higher 40 percent rating is warranted for 
symptoms consistent with, or more closely approximating, 
severe limitation of lumbar motion (DC 5292); severe, 
recurring attacks of IVDS with little intermittent relief (DC 
5293); and severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (DC 5295).

Based on the veteran's range of motion findings, the 
veteran's loss of motion is not more than moderate in degree.  
Normal flexion of the spine is from 0 to 90 degrees; normal 
extension is from 0 to 30 degrees; normal lateral flexion is 
from 0 to 30 degrees in both directions; and normal rotation 
is from 0 to 30 degrees in both directions.  38 C.F.R. 
§ 4.71a, Plate 5.  Considering the findings concerning motion 
reported on the various examinations over the course of the 
appeal, it is apparent that no restrictions even approach 
that which could be considered as severely limited motion.  
Therefore, the preponderance of the evidence is against a 
higher rating under DC 5292.  Similarly, the veteran does not 
manifest symptoms such as listing of whole spine to opposite 
side, positive Goldthwaite's sign, or abnormal mobility on 
forced motion.  His forward flexion, as indicated above, does 
not even approach what would be considered as marked in 
degree.  As such, a higher rating under the old version of DC 
5295 is also not warranted.  Finally, there is no evidence 
that the veteran suffers from severe, recurring attacks of 
IVDS with little intermittent relief, and therefore, a higher 
rating under DC 5293 is not warranted.

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to DC 5243.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  This regulatory 
change did not include any substantive change to the 
provisions enacted in 2002.  For purposes of this analysis, 
the Board will refer to the current numbering of DC 5243 in 
the discussion below.

The current criteria of DC 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2006).

For purposes of evaluations under 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293, NOTE 1.  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurologic disabilities 
are rated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id.

As held above, the veteran's chronic orthopedic 
manifestations of IVDS during the appeal period have been 
represented by limitation of motion of the lumbar spine that 
is not more than moderate in degree.  VA recently amended DC 
5243 to include a definition of incapacitating episodes which 
had been inadvertently omitted with publication of the final 
rule.  69 Fed. Reg. 32449-01 (June 10, 2004).  This 
correction is effective September 26, 2003.  Id.  This note 
defines an incapacitating episode as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  The Board has 
closely reviewed the record and finds no periods of doctor 
prescribed bed rest for IVDS.  The RO has assigned a separate 
10 percent evaluation under DC 8520 for sciatic nerve 
disability of the left lower extremity.  The veteran has not 
appealed this rating, and therefore, that issue is not before 
the Board.  

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised criteria would require a finding of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  Even with consideration of the principles of 
38 C.F.R. §§ 4.40 and 4.45, the preponderance of the evidence 
demonstrates lumbar spine forward bending much greater than 
30 degrees.  There is no competent evidence of ankylosis of 
the lumbar spine.  As such, this regulatory change does not 
offer a more favorable result in this case.

In summary, the Board finds that the veteran is not entitled 
to more than a 20 percent rating for his low back disability.  
The preponderance of the evidence is against a higher 
evaluation under either the "old" or "new" criteria for 
any time during the appeal period.  The veteran has been 
deemed competent to describe the manifestations and 
exacerbations of lumbar spine symptoms, but the objective 
medical evidence fails to establish his entitlement to an 
increased evaluation.  There is no doubt of material fact to 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).

III.  1151

The veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151.  Specifically, the veteran contends that a 
1998 surgery performed at a VA hospital left his right index 
finger with residual stiffness and that he was not informed 
that this was a possible risk.  

In analyzing claims under 38 U.S.C.A. § 1151, it is important 
to note that the law underwent revision effective October 1, 
1997.  In this case, the veteran filed his 1151 claim in 
April 1999.  Accordingly, the post October 1, 1997 version of 
the law and regulation must be applied.  38 C.F.R. § 3.361.

The current version of 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for qualifying additional 
disability, not the result of the veteran's willful 
misconduct, which was caused by hospital care, medical or 
surgical treatment, or examination furnished to the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility, and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination or an event not reasonably foreseeable.

The Board determines that a grant of compensation pursuant to 
38 U.S.C.A. § 1151 is not appropriate here.  38 U.S.C.A. § 
1151 only contemplates award of benefits for "qualifying 
additional disability."  In order to demonstrate 
"qualifying additional disability," the evidence must 
establish that such disability was not the result of the 
veteran's willful misconduct.  Here, there is no showing of 
willful misconduct.  It is also required that the claimed 
disability be caused by VA hospital care, medical or surgical 
treatment, or examination furnished to the veteran under any 
law administered by the Secretary, either by a Department 
employee or facility.  

The veteran did undergo surgery to remove a cyst in his right 
index finger at the Northport, New York VAMC.  The February 
1998 request for operation form does indicate that the 
surgeon discussed possible risks and surgery alternatives 
with the veteran.  The following physical therapy records 
note that the veteran had marked hyperextension of the 
metacarpal joint and that he was receiving therapy to improve 
range of motion.  In February 2003, the veteran underwent a 
VA examination.  The examiner stated that the proximal 
interphalangeal joint was stiff, but the situation is 
potentially retrievable with a splint.  He also stated that 
the stiffness may be due to osteoarthritis and that he could 
not state with any certainty that the deficits in the 
proximal interphalangeal joint of the right index finger was 
due to improper procedure on the part of the surgeon who 
excised the cyst.  The examiner added that the post-operative 
stiffness could be a reasonably foreseeable risk of the type 
of surgery.  Thus, the element of causation has not been 
established.  Furthermore, the evidence does not demonstrate 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
treating the veteran.  Moreover, it has not been shown that 
any additional disability occurred as a result of an event 
not reasonably foreseeable.  

For these reasons, a grant of compensation pursuant to 38 
U.S.C.A. § 1151 is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (June 2000, Aug. 2001, Feb. 2003, Apr. 2003, 
May 2003, May 2005).  As such, VA fulfilled its notification 
duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, the 
appealed October 2000 rating decision clearly indicates that 
the veteran had been assigned a specific disability 
evaluation for his service connected disorder and prior 
rating decisions indicate that effective dates for the 
evaluation had also been established.  Therefore, the Board 
finds no lapse in compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the veteran was provided multiple VA 
examinations.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal now is not prejudicial.


ORDER

Entitlement to service connection for sciatic nerve 
disability involving the right lower extremity claimed as 
secondary to the service connected low back disability is 
denied.

Entitlement to an increased rating for low back disability, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an excision of the right index proximal 
interphalangeal joint mucoid cyst is denied.  


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


